                          United States District Court
                        Western District of North Carolina
                               Asheville Division

     Exela Pharma Sciences, LLC,      )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:19-cv-00318-MR
                                      )
                 vs.                  )
                                      )
            Sandoz, Inc.,             )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 15, 2020 Order.

                                               September 15, 2020




         Case 1:19-cv-00318-MR Document 43 Filed 09/15/20 Page 1 of 1
